693 N.W.2d 814 (2005)
472 Mich. 873-882
Stokan
v.
Huron County.
Docket Nos. 126706, 126707, COA Nos. 242645, 243489.
Supreme Court of Michigan.
March 10, 2005.
Application for Leave to Appeal.
On order of the Court, the application for leave to appeal the July 8, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties may file supplemental briefs, addressing the interpretation of Resolution 23.83, within 28 days of the date of this order.